t c memo united_states tax_court linda ruth palmer petitioner v commissioner of internal revenue respondent docket no filed date clinton m fried and kirk_s chaberski for respondent memorandum opinion wells judge this case is before the court on respondent's motion for summary_judgment pursuant to rule unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined the following deficiencies in and additions to petitioner's federal income taxes additions to tax and penalties year deficiency sec_6653 sec_6654 sec_6661 dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number ' plu sec_50 percent of the interest on the deficiency under sec_6653 b petitioner resided in east dublin georgia at the time she filed the petition in the instant case in the answer respondent denied all substantive allegations of fact and error contained in the petition and affirmatively alleged the following facts further answering the petition and in support of respondent's determination that the underpayment_of_tax required to be shown on the petitioner's federal_income_tax returns for each of the taxable years and is due to fraud the respondent alleges a from at least january of through october of the petitioner operated as a sole_proprietorship a retail store in las vegas nevada known variously as linda palmer designs mill direct carpets and mill direct carpet and furniture b the business referred to in subparagraph a above was primarily engaged in the retail_sale of carpeting and other floor coverings though the business also sold draperies and wall coverings c during all relevant periods the petitioner was solely responsible for maintaining all books_and_records of the business referred to in subparagraph a above d on or about date the petitioner with her husband wayne e palmer since deceased filed a joint federal_income_tax return form_1040 for the taxable_year with the director ogden service_center in ogden utah e the petitioner signed the joint federal_income_tax return referred to in subparagraph d above on her own behalf and on behalf of wayne e palmer as his attorney in fact f the petitioner's joint federal_income_tax return reflected total income of dollar_figure and total_tax liability in the amount of dollar_figure said return made no mention of any business income or expenses or of any other income received by either the petitioner and or wayne e palmer during that taxable_year g on her joint federal_income_tax return the petitioner listed her occupation as disabled _h on or about date the petitioner filed a joint federal_income_tax return form_1040 with wayne e palmer for the taxable_year with the director ogden service_center in ogden utah the sole income listed on said return is a loss in the amount of dollar_figure which is reflected on a schedule c profit or loss from business or profession from a business known as mill direct carpets that schedule c lists the petitioner as the sole_proprietor of that business on the schedule c referred to in subparagraph h above the petitioner listed gross_receipts or sales in the amount of dollar_figure after subtracting the claimed cost_of_goods_sold returns and allowances the petitioner listed gross_income from mill direct carpets of dollar_figure total deductions in the amount of dollar_figure and a net_loss from the business of dollar_figure j the petitioner listed total income_tax_liability of dollar_figure on her joint federal_income_tax return k on or about date the petitioner filed a joint federal_income_tax return form_1040 with wayne be palmer for the taxable_year with the director ogden service_center in ogden utah the sole income listed on said return is on an attached schedule c which reflects a net_loss in the amount of dollar_figure from the operation of mill direct carpets by the petitioner the schedule c referred to in subparagraph k above reflects gross_receipts or sales of dollar_figure less claimed cost_of_goods_sold in the amount of dollar_figure for gross_income of dollar_figure said schedule c also lists total deductions in the amount of dollar_figure for a net_loss from the operation of the business in the amount of dollar_figure m the petitioner listed total income_tax_liability of dollar_figure on her joint federal_income_tax return n the petitioner's and federal_income_tax returns were prepared by the nevada tax professionals based upon information provided to them by the petitioner o the petitioner did not supply the nevada tax professionals with access to books_and_records relating to income and expenses of her business for any of the taxable years here at issue pp the petitioner failed to maintain or submit for examination by the respondent any books of account and or records of her business relating to gross and net receipts for each of the taxable years through as is required by applicable provisions of the internal revenue c ode and the regulations promulgated thereunder q any records maintained by the petitioner for the through taxable years are incomplete inadequate fail to disclose all receipts and disbursements and do not properly reflect the petitioner's correct taxable_income for any of those years r the petitioner's failure to keep adequate_records regarding the income and expenses of her business and or her failure to turn any such records over to the respondent constitutes indicia of the petitioner's fraudulent intent to evade the assessment and payment of federal_income_tax due following the receipt of that income s the respondent has determined the petitioner's correct gross_receipts and resultant taxable_income for each of taxable years through on the basis of the bank_deposits analysis method of income reconstruction in making said analysis the respondent has utilized all available records t attached as exhibit sec_1a and sec_1b to the notice_of_deficiency which is itself attached hereto as exhibit a is a bank_deposits analysis statement of income reconstruction for the petitioner's through taxable years such analysis is incorporated herein in its entirety by reference the petitioner did in fact make all deposits to bank accounts as are reflected on those exhibits u the petitioner's understatement of gross_receipts as determined by the bank_deposits analysis method of income reconstruction is in the amount of dollar_figure for dollar_figure for and dollar_figure for the v during and neither the petitioner nor wayne e palmer received any gifts inheritances legacies or other devises w at the beginning of the taxable_year and at all times during and neither the petitioner nor wayne e palmer received any non-taxable or excludable income receipts cash or other assets other than as reflected in the bank_deposits analysis attached hereto and incorporated herein by reference x the petitioner realized gross_receipts from her business during in the amount of dollar_figure which she fraudulently omitted from her joint federal_income_tax return with the intent to evade income_tax y the petitioner realized gross_receipts from her business during in the amount of dollar_figure which she fraudulently omitted from her joint federal_income_tax return with the intent to evade income_tax z the petitioner realized gross_receipts from her business during in the amount of dollar_figure which she fraudulently omitted from her joint federal_income_tax return with the intent to evade income_tax aa in addition to the unreported gross_receipts from her business which the respondent was forced to determine through use of the bank_deposits analysis the petitioner received interest_income during and in the respective amounts of dollar_figure dollar_figure and dollar_figure ab the petitioner reported none of the interest_income reflected in subparagraph aa above on her respective and federal_income_tax returns ac in addition to the interest and business income reflected above the petitioner realized income from the sale of a tractor during the taxable_year in the amount of dollar_figure which income the petitioner failed to report on her joint federal_income_tax return ad the petitioner also received taxable social_security income during in the amounts of dollar_figure which she failed to report on her joint federal_income_tax return ae the petitioner's failure to report income as reflected above on her and joint federal_income_tax returns was fraudulent with the intent to evade income_tax af the petitioner represented to third-parties that her gross net and taxable_income from her business and from other sources was significantly higher than the income which she reported on her joint and federal_income_tax returns these wilful misrepresentations included the petitioner's sworn written statements which she submitted with applications for loans ag the misrepresentations reflected in subparagraph af above indicate the petitioner's contemporaneous knowledge that her income was significantly greater than that which she reported on the tax returns which she filed with the respondent that those returns were false and that at all relevant times she possessed a fraudulent intent to evade the assessment and payment of income_tax ah the petitioner affirmatively attempted to mislead agents of the internal_revenue_service as to her gross_income for each of the years here at issue and failed to cooperate during the respondent's examination of her true income with respect to those years this behavior and lack of cooperation provide evidence of petitioner's intent to defraud ai the petitioner also failed to report substantial income from her business on her federal_income_tax return which year is not before the court in this case aj the petitioner's four-year pattern of substantially underreporting income from her business evidences her intent to evade or defeat the assessment and payment of income taxes for each of those years ak the petitioner's failure to reflect her operation of any business_interest whatsoever on her federal_income_tax return while in reality realizing net_income in excess of dollar_figure from the operation of that business during that year provides further evidence of her intent to defraud al the petitioner's act of reporting net losses from the operation of her business on her joint federal_income_tax returns for each of the taxable years and while in reality realizing net_income in excess of dollar_figure and dollar_figure during those years respectively provides additional evidence of the petitioner's intent to defraud am the petitioner and wayne e palmer enjoyed a tremendous increase in their net_worth during the years here at issue while reporting negative net_income on the joint tax returns which they filed with the respondent and while paying dollar_figure in federal_income_tax during that same 3-year period an during the petitioner entered a plea of guilty before the united_states district_court for the district of utah to wilfully sic filing a false federal_income_tax return for the taxable_year in violation of sec_7206 ao the material falsity to which the petitioner entered a plea of guilty was her willful failure to accurately report the true income received from her business during the taxable_year ap the petitioner is collaterally estopped in the instant proceeding from denying that she willfully failed to report a material amount of income from her business on her joint federal_income_tax return aq all of the deficiency in income_tax due from the petitioner for each of the taxable_year and is due to fraud with the intent to evade income_tax petitioner failed to reply to respondent's answer within the time permitted by rule a respondent moved pursuant to rule c for entry of an order that the undenied allegations in the answer be deemed admitted the court gave petitioner notice of respondent's motion and instructed petitioner that if petitioner files a reply as required by rule a and b of this court's rules respondent's motion will be denied the court's notice also advised petitioner that if petitioner does not file a reply as directed herein the court will grant respondent's motion and deem admitted for purposes of this case the affirmative allegations in the answer petitioner did not respond to respondent's motion the court granted respondent's motion and deemed admitted the undenied affirmative allegations of fact set forth in respondent's answer pursuant to notice to the parties the instant case was set for trial during the court's trial session in atlanta georgia respondent filed a motion for summary_judgment petitioner moved for a continuance which was denied petitioner never filed a response to respondent's motion for summary_judgment petitioner did not appear before the court when the instant case was called for trial and respondent's motion for summary_judgment was taken under advisement we must now decide based on the record in the instant case including the facts deemed admitted whether petitioner is liable for the deficiencies and additions to tax determined by respondent summary_judgment we grant summary_judgment if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b the party opposing the motion cannot rest upon the allegations or denials in the pleadings but must set forth specific facts showing that there is a genuine issue for trial rule d the moving party however bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_267 period of limitations in general sec_6501 requires the commissioner to assess income_tax deficiencies within three years from the date the tax_return was filed however sec_6501 provides sec_6501 exceptions -- false return --in the case of a false_or_fraudulent_return with the intent to evade tax the tax may be assessed or a proceeding in court for collection of such tax may be begun without assessment at any time as discussed in detail below we have found that the facts deemed admitted under rule c establish that petitioner's income_tax returns for and were filed fraudulently with the intent to evade tax consequently the three-year period of limitations in sec_6501 does not apply deficiencies and additions to tax under sec_6654 and sec_6661 as to the deficiencies determined by respondent and the additions to tax under sec_6654 and sec_6661 respondent's determinations are presumptively correct and petitioner bears the burden of proving otherwise see rule a based on the facts deemed admitted petitioner has failed to meet her burden_of_proof see marshall v commissioner supra pincite accordingly we shall grant summary_judgment for respondent with respect to such deficiencies and additions additions to tax under sec_6653 b respondent determined that petitioner is liable for the additions to tax for fraud pursuant to sec_6653 which requires respondent to establish by clear_and_convincing evidence that there is an underpayment_of_tax and that some portion of that underpayment is due to fraud see sec_7454 rule b 96_tc_858 affd 959_f2d_16 2d cir facts deemed admitted pursuant to rule c are considered conclusively established and may be relied upon by the government even in relation to issues where the government bears the burden_of_proof 29_f3d_1533 11th cir affg tcmemo_1992_198 see also 77_tc_334 holding that deemed admissions under rule c are sufficient to satisfy the government's burden_of_proof with respect to the issue of fraud fraud is defined as an intentional wrongdoing designed to evade tax believed to be owing 92_tc_661 whether fraud exists is a question of fact to be resolved upon review of the entire record see 67_tc_181 affd without published opinion 578_f2d_1383 8th cir fraud will never be presumed see 55_tc_85 it may however be proved by circumstantial evidence see 53_tc_96 courts have relied ona number of indicia or badges_of_fraud in deciding whether to sustain the commissioner's determinations with respect to the additions to tax for fraud including understating income maintaining inadequate records failing to cooperate with tax authorities and failing to make estimated_tax payments see 91_tc_874 in the instant case the deemed admissions pursuant to rule c include petitioner's admission to a number of indicia of fraud including understating her income taxes in the amounts of dollar_figure dollar_figure and dollar_figure for the and taxable years respectively maintaining inadequate records and failing to cooperate with tax authorities additionally petitioner has failed to make estimated_tax payments another indicia of fraud furthermore petitioner failed to appear for trial which is another indicia of fraud see 91_tc_1049 affd 926_f2d_1470 6th cir finally with regard to the taxable_year petitioner pleaded guilty to willfully filing a false federal_income_tax return in violation of sec_7206 although petitioner's conviction does not collaterally estop her from denying fraud such conviction is one of the facts to be considered see 84_tc_636 based on the foregoing we conclude that respondent has satisfied the burden of proving by clear_and_convincing evidence that the entire underpayment_of_tax for each of the years in issue was due to fraud accordingly we sustain respondent's determination regarding the additions to tax for fraud under sec_6653 we have considered the parties remaining arguments’ and find them irrelevant or unnecessary to reach to reflect the foregoing an appropriate order and decision will be entered in the petition petitioner contends that her husband was responsible for filing the income_tax returns during the years in issue and that she had no knowledge of any understatement_of_tax when she signed those returns because the deemed admissions clearly contradict petitioner's contention we find that there is no genuine issue of fact and accordingly we shall grant respondent's motion for summary_judgment
